Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 01/05/2021, which has a Provisional of 62957848, which was filed on 01/07/2020.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 102(a)(2)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JI et al. (US 2020/0391187 A1).
	JI e al. discloses a catalytic article for treating exhaust gas comprising: a substrate comprising an inlet end, an outlet end with an axial length L; a first catalytic region beginning at the inlet end and extending for less than the axial length L, wherein the first catalytic region comprises a first palladium component; a second catalytic region beginning at the outlet end and extending for less than the axial length L, wherein the second catalytic region comprises palladium component; a third catalytic region beginning at the outlet end and extending for less than the axial length L, wherein the third catalytic region comprises a third rhodium component; wherein the third catalytic region overlies the second catalytic region (See page 7, claim 1).  The first catalytic region extends for 30 to 70 percent of the axial length L (See page 7, claim 2).  The second catalytic region extends for 30 to 70 percent of the axial length L (See page 7, claim 3).  The second catalytic region overlaps with the first catalytic region for 1 to 15 percent of the axial length L (See page 7, claim 4).  The total length of the second catalytic region and the first catalytic region equals to the axial length L (See page 7, claim 5).  The total length of the second catalytic region and the first catalytic region is less than the axial length L (See page 7, claim 6).  The third catalytic region extends for 50 to 90 percent of the axial length L (See page 7, claim 7).  The first catalytic region comprises 0.1 – 300 g/ft3 of the first palladium component (See page 8, claim 9).  The first, second, and third catalytic regions further comprises an OSC material (See page 8, claims 10, 20, & 28).  The second catalytic region is essentially free of PGM metals other than the second palladium component (See page 8, claim 18).  The second catalytic region comprises 0.1 - 50 g/ft3 of the second palladium component (See page 8, claim 19).  The third catalytic region comprises 0.1 – 20 g/ft3 of the third rhodium component (See page 8, claim 27).  The first, second, and third catalytic regions are supported/deposited directly on the substrate (See page 8, claims 37-38).  The first, second, and third OSC material is selected from the group consisting of cerium oxide, zirconium oxide, a ceria-zirconia mixed oxide, and an alumina-ceria-zirconia mixed oxide, preferably a ceria-zirconia mixed oxide (See page 2, paragraph [0022]; page 3, paragraph [0039]; and paragraph [0058]).  The first OSC material can be from 10 - 90 wt%, preferably 30 – 60 wt%, based on the total washcoat loading the of the first catalytic region (See page 2, paragraph [0025]).  The second OSC material can be from 10 - 90 wt%, preferably 30 – 60 wt%, based on the total washcoat loading the of the second catalytic region (See page 3, paragraph [0042]).  The third OSC material can be from 10 - 90 wt%, preferably 35 – 65 wt%, based on the total washcoat loading the of the third catalytic region (See page 3, paragraph [0058]).  See also entire reference for further details.
	There is no patentable distinction seen between the claimed catalytic article and that disclosed by the reference, thus the instant claims are anticipated.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunan et al. (US 8,557,204 B2).
	Nunan et al. ‘204 discloses a catalyst composite for the purification of exhaust gases of a combustion engine, the catalyst composite comprises: a front single catalytic layer on a substrate; and a rear double layer on a substrate having a 1st (lower) catalytic layer and a 2nd (upper) catalytic layer; wherein the 2nd catalytic layer comprises rhodium as a platinum group metal (PGM); and wherein the front single catalytic layer contains no oxygen storage component (OSC); and wherein the front single catalytic layer forms a front zone and the rear double layer forms a rear zone (See col. 14, claim 1).  The front single catalytic layer and the 1st catalytic layer comprise palladium as the PGM only (See col. 14, claim 3).  Suitable OSC materials may include one or more oxides of one or more rare-earth or transition metals selected from the group of metals including cerium, zirconium, and mixed oxides thereof (See col. 5, lines 37-60).  The OSC can be present up to about 80% by weight of the layer, preferably about 20-70%, most preferably 30-60% (See col. 5, lines 61-64).  The platinum group metal (PGM) loading of the catalytic layers is about 0.001 – 20.0% by weight.  Each layer has a loading of from about 0.2 – 2.8 g/in3 (See col. 4, lines 47-52).  See also entire reference for further details.
	The substantive difference between the claimed catalyst article and the disclosed catalyst composite, is that the first catalytic layer of the disclosed catalyst composite does not contain “an oxygen storage capacity (OSC) material”.
	However, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to modify the catalyst composite of the reference by adding an OSC material in order to achieve a catalyst composite having more oxygen storage capacity because OSC material is a known and useful material to make exhaust gas catalysts.
	
Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.



Conclusion
6.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 13, 2022